department of the treasury internal_revenue_service washington d c _ mar _ tierra t3 tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b date date date date date date date date date date company m company n plan x amount estate w amount page amount amount percentage fund a state u dear this is in response to the representative as supplemented by correspondence dated several letter rulings as to the tax consequences flowing from the transaction described below under sec_402 of the internal_revenue_code code the following facts and representations support said ruling requests letter submitted on your behalf by your authorized in which you request taxpayer a whose date of birth was date died on date while a resident of state u having attained age he was survived by his wife taxpayer b whose date of birth was date thus taxpayer b has also attained age at the time of his death taxpayer a was a participant in plan x a plan which is represented to be qualified within the meaning of code sec_401 and which is sponsored by company m on or about date taxpayer a named estate w as the beneficiary of his interest in plan x however on or about date taxpayer a changed his plan x beneficiary and named taxpayer b as the beneficiary of his plan x account a letter signed by a representative of company m which accompanied this ruling_request certifies that taxpayer b was the named beneficiary of taxpayer a’s plan x interest at his death on or about date plan x distributed_amount to estate w even though taxpayer b was taxpayer a’s named beneficiary amount represented amount taxpayer a’s balance under plan x less amount the amount withheld for the payment of state u income taxes this payment was made in accordance with taxpayer a’s date beneficiary designation which as noted above had been superceded on or about date estate w repaid amount to plan x documentation which accompanied this ruling_request indicates that amount was re-credited to taxpayer a’s plan x account on or about date additionally amount was also re-credited to taxpayer a’s plan x account balance finally amount representing investment gains for the period date the date that taxpayer a’s plan x account was debited because of the above-referenced distribution to estate w until date was also credited to taxpayer a’s plan x account page amount represented a return of percentage which was the return earned by taxpayer a’s fund a choice of investments thus as of the date of this ruling_request taxpayer a’s plan x account has been restored to its value as of the date of taxpayer a’s death with interest it has been represented that a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans ira insurance contracts etc was issued by company m to estate w with respect to the above-referenced calendar_year plan x distribution it has also been represented that a calendar_year plan x distribution intended to comply with the requirements of code sec_401 was made to taxpayer a prior to his death on or about date if the service issues a favorable response to this ruling_request pursuant to the date beneficiary designation referenced above taxpayer b intends to receive a distribution of the full amount currently standing in taxpayer a’s plan x account and roll over except for any required distributions the full amount of the distribution into one or more individual_retirement_accounts iras described in code sec_408 set up and maintained in the name of taxpayer b said roll over s will occur within days of the date that taxpayer b receives the distribution it has been represented that the rollover ira s will be maintained with company n based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer b as the named beneficiary of taxpayer a’s interest in plan x may roll over a distribution from plan x of taxpayer a’s date of death balance under said plan to the extent the balance constitutes an eligible_rollover_distribution into one or more individual_retirement_accounts iras described in code sec_408 and that with respect to taxpayer a’s plan x interest the 60-day rollover period referenced in code sec_402 does not begin to run until said interest is received by the named beneficiary of taxpayer a’s plan x interest who is represented to be taxpayer b taxpayer a’s surviving_spouse with respect to your ruling requests code sec_401 sets forth certain rules governing the qualification of employer sponsored retirement plans code sec_501 provides in relevant part that an organization described in sec_401 shall be exempt from taxation under subtitle a unless such exemption is denied under sec_502 or sec_503 sec_402 provides that except as otherwise provided in this section any amount actually distributed to any distributee by an employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities page code sec_402 provides that if an employee transfers any portion of an eligible_rollover_distribution into an eligible_retirement_plan the amount so transferred shall not be includible in income for the taxable_year in which paid code sec_402 provides in relevant part that an eligible_rollover_distribution is a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines an eligible_retirement_plan to include an individual_retirement_account described in code sec_408 an individual_retirement_annuity described in code sec_408 a qualified_trust and an annuity plan described in code sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_402 provides in general that the above rollover rules of code sec_402 apply to the surviving_spouse of a deceased employee if after the death of such employee a qualified_plan distribution attributable to said employee is paid to the spouse in order to correct the date distribution made from plan x to estate w which it has been represented was made to an incorrect recipient estate w has returned amount to the trustee of plan x which then re-credited it to taxpayer a’s plan x account additionally amount representing state u income_tax was also re-credited to said account and amount representing lost earnings was credited to the account plan x account was in the position in which it would have been absent the date distribution to estate w referenced above additionally because of the corrective actions referenced above plan x is in a position to distribute to taxpayer b who is represented to be the appropriate named beneficiary of taxpayer a’s plan x interest amounts due her from plan x thus as of the date of this ruling_request taxpayer a’s page pursuant to the date beneficiary designation when received taxpayer b intends to roll them into one or more code sec_408 qualified iras set up in her name based on the representations made with respect to this ruling_request and based on the letter signed by a representative of company m referenced above which assert that taxpayer b is the named beneficiary of taxpayer a’s plan x interest and because no distribution from plan x of said interest has as yet been made to her we conclude as follows with respect to your ruling requests that taxpayer b as the named beneficiary of taxpayer a’s interest in plan x may roll over a distribution from plan x of taxpayer a’s date of death balance under said plan to the extent the balance constitutes an eligible_rollover_distribution into one or more individual_retirement_accounts iras described in code sec_408 and that with respect to taxpayer a’s plan x interest the 60-day rollover period referenced in code sec_402 does not begin to run until said interest is received by the named beneficiary of taxpayer a’s plan x interest who is represented to be taxpayer b taxpayer a’s surviving_spouse this letter assumes that plan x was is described within code sec_401 at all times relevant thereto it also assumes that the rollover ira or iras into which the plan x distribution referenced herein will be described in code sec_408 finally it assumes the correctness of all representations made with respect thereto including but not limited to the representation that taxpayer b was the named beneficiary of taxpayer a’s plan x interest please note that pursuant to code sec_402 this ruling letter does not authorize the rollover of any amounts distributed from plan x to taxpayer b to the extent if any said amounts are required to be distributed under code sec_401 with respect to any calendar_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact esquire id - se t ep ra t3 at not a toll-free number page pursuant to a power_of_attorney on file with this office copies of this letter_ruling are'being sent to your authorized representatives sincerely yours enclosures deleted copy of this letter notice of intention to disclose notice
